Citation Nr: 0719737	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-38 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, and if so whether service connection is 
warranted.  

2.  Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 50 percent disabling. 

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The reopened claim for service connection for a back disorder 
and the issue of entitlement to an increased evaluation for 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The issue of 
entitlement to a TDIU rating is being deferred pending the 
requested development.  


FINDINGS OF FACT

1.  In May 1977, the RO denied service connection for a back 
disorder, and so informed the veteran in June 1977.  

3.  The veteran did not timely disagree with the May 1977 RO 
determination.  

4.  Evidence received since the May 1977 RO decision relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim for service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The May 1977 rating decision denying service connection 
for a back disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).  


2.  Evidence submitted since the RO's May 1977 decision is 
new and material with respect to the claim for service 
connection for a back disorder, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The veteran filed his application to reopen his claim for a 
back disorder in May 2005.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In May 1977, the RO denied service connection for a back 
disorder, finding that while the veteran had a current 
diagnosis of a back disorder (private letter of May 1977 
showed the veteran had muscle strain in April 1973), there 
was no indication of inservice treatment for back complaints, 
and his October 1953 separation examination report showed no 
pertinent abnormality.  The veteran was informed of that 
decision in June 1977.  He did not timely disagree, and the 
decision became final.  

Evidence received since the final denial of service 
connection for a back disorder includes a record from the 
Surgeon Generals Office (SGO) showing a lumbar sprain in 
March 1953, and a VA outpatient treatment record of July 2005 
in which the examiner assessed that the veteran had chronic 
low back pain with significant spondylosis stemming from 
injury in 1953.  This evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Thus the claim is reopened.  

As the Board is reopening the claim for service connection, 
there is no need to discuss compliance with VA duties to 
notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning the attempt to 
reopen this claim.  


ORDER

New and material evidence has been received and the claim of 
entitlement to service connection for a back disorder is 
reopened.  


REMAND

The veteran seeks service connection for a back disorder.  
Although a few service medical records have been received, 
the National Personnel Records Center reported in 1977 and 
2000 that there were no service medical records for the 
veteran at that facility, due to a fire.  The Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b) (West 2002) is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The record contains a SGO 
report that the veteran was treated for a back strain in 
March 1953.  

VA treatment records refer to low back pain and 
osteoarthritis involving the spine (July 2005) and 
spondylosis (see VA X-ray of March 2005).  They also contain 
history of increasing back pain, which the veteran attributed 
to lifting jeep transmissions or repairing jeeps in service 
(June 2005 and July 2005).  The veteran has also submitted 
lay statements from friends and family members that attest to 
their observation of the veteran having back problems dating 
back into the 1950's.  A VA examination with an opinion 
regarding the etiology of the veteran's back complaints has 
not been obtained by VA.  38 C.F.R. § 3.159 (2006).  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

The veteran underwent a VA examination to evaluate his 
hearing loss in July 2005.  Thereafter, he reported to the RO 
in October 2005 that his hearing loss had worsened.  A VA 
treatment note in November 2005 indicates that he reported 
that he had noticed a decrease in his hearing since his 
compensation examination, and that results of the follow-up 
were consistent with the results obtained in July 2005.  The 
notation suggests that pure tone threshold testing was 
performed in November 2005, but results of such testing are 
not in the claims folder.  

As claims for service connection and an increased evaluation 
are being remanded, the claim for TDIU is deferred pending 
action on the claims remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the nature and 
etiology of the veteran's low back 
complaints.  The claims file must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  For each 
diagnosis involving the low back, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
diagnosed disability is related to the 
veteran's service.  

2.  Obtain the results of any audiometric 
testing performed for the veteran during 
his November 2005 VA audiological 
evaluation, and associate that 
information with the claims file.  If 
audiometric examination was not performed 
in November 2005, schedule the veteran 
for a VA audiological examination which 
includes the appropriate audiometric 
testing.  The claims file must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  

3.  Thereafter, review the record, and if 
further development is warranted, it 
should be undertaken with proper 
notification.   Then readjudicate the 
claims remaining on appeal.  If any 
benefit sought on appeal remains denied, 
and if appropriate, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


